Filed 1/29/15 P. v. Morales CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B256124

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA131828)
         v.

ARTHUR MORALES,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of the County of Los Angeles,
Raul A. Sahagun, Judge. Affirmed.
         Hancock and Spears, Alan E. Spears for Defendant and Appellant.
         No appearance by Plaintiff and Respondent.
                                       INTRODUCTION


       Defendant and appellant Arthur Morales (defendant) was convicted of second
degree robbery (Pen. Code, § 2111). On appeal, appointed counsel for defendant filed an
opening brief in accordance with People v. Wende (1979) 25 Cal.3d 436 requesting that
this court conduct an independent review of the record to determine if there are any
issues which if resolved in defendant’s favor would require reversal or modification of
the judgment or appealable order. On October 3, 2014, we gave notice to defendant that
his counsel had failed to find any arguable issues and that defendant had 30 days within
which to submit by brief or letter any grounds of appeal, contentions, or arguments he
wished this court to consider. Defendant filed a letter brief2 in which he contends that
there was not substantial evidence in support of his conviction, and his trial counsel
provided ineffective assistance of counsel. We have reviewed the record and affirm the
judgment.


                                   BACKGROUND


       A.     Factual Background


              1.     Prosecution Evidence
       Hong Truong was the only witness who testified at trial. At about 9:00 a.m. on
November 16, 2012, a man wearing a hooded sweater and holding a shotgun, walked into
Truong’s computer repair store. The man was alone.



1
       All statutory citations are to the Penal Code unless otherwise noted.
2
       Although defendant’s letter brief was due on November 3, 2014, (30 days from
October 3, 2014, was November 2, 2014, a Sunday) he did not file it until January 9,
2015. It was purportedly dated October 26, 2014, however. We treat defendant’s letter
brief as timely and consider it in this appeal.

                                             2
       Pointing the gun at Truong, the man ordered Truong to go to the back of the shop
and lie face down. Truong was fearful and complied. Truong could not see the man’s
face clearly because the outside sunlight was bright, and Truong tried not to look at the
man because he was afraid for his life. The man demanded Truong’s wallet and cell-
phone, and Truong gave them to the man. Truong’s wallet contained a credit card, a
social security card, and a check made payable to him in the sum of $20. The man asked
for Truong’s banking information, and Truong gave it to the man.
       The man then walked to the front of the store and began rummaging through
items. Truong did not see or hear any other person enter the store and did not hear any
other voices.
       The man then ordered Truong into the restroom and told him to close the door;
Truong complied. Eventually, Truong no longer heard any sound and opened the door.
The man was gone. Truong called 911 and identified the robber as a “twenty-something”
year old Mexican male wearing a gray sweater. Truong said that the robber held “a gun
on [his] head,” and that the gun was a shotgun. Truong was unable to identify defendant
in a photographic lineup.
       Truong was missing two monitors and two laptops. He found two opened boxes
that had been previously unopened; one box contained a DVD burner and the other box
contained a keyboard. The parties entered into a stipulation that the Los Angeles
Sheriff’s Department concluded defendant’s fingerprint was on one of the opened boxes;
his palm print was on the second opened box; and defendant’s fingerprint was on an
instruction manual belonging to Truong.
       The parties also stipulated that on November 18, 2012, Whittier Police Officer
Sergio Lopez responded to a burglary alarm at a stereo store. Defendant was arrested.
Officer Lopez searched defendant and found on him a wallet containing a check payable
to Truong in the sum of $20, which check had been in Truong’s wallet prior to Truong
handing it to the man during the incident.




                                             3
              2.     Defendant’s Evidence
       Defendant did not testify or present any evidence in his defense.


       B.     Procedural Background
       The District Attorney of Los Angeles County filed an information charging
defendant with second degree robbery in violation of section 211, a serious and violent
felony within the meaning of sections 667.5, subdivision (c) and 1192.7, subdivision (c).
The District Attorney alleged that defendant was armed with and personally used a
firearm (shotgun) within the meaning of sections 12022, subdivision (a)(1) and 12022.53,
subdivision (b), causing the offense to be a serious felony within the meaning of section
1192.7, subdivision (c)(8).
       Following trial, the jury found defendant guilty of second degree robbery and
found that the special allegations were true. The trial court sentenced defendant to state
prison for a term of 12 years, consisting of the low term of two years on the substantive
offense, and a consecutive term of 10 years pursuant to the gun use enhancement under
section 12022.53, subdivision (b). The trial court stayed imposition of sentence for the
gun possession enhancement under section 12022, subdivision (a)(1). The trial court
awarded defendant custody credit, and ordered him to pay various fees, fines and
penalties. Defendant filed a timely notice of appeal.




                                             4
                                      DISCUSSION


       A.     Substantial Evidence
       Defendant contends that there was not substantial evidence in support of his
conviction. We disagree.


              1.     Standard of Review
       “‘When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence—that is, evidence that is reasonable,
credible, and of solid value—from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’ (People v. Lindberg (2008) 45 Cal.4th 1,
27 [82 Cal.Rptr.3d 323, 190 P.3d 664].) . . . In so doing, a reviewing court ‘presumes in
support of the judgment the existence of every fact the trier could reasonably deduce
from the evidence.’ (People v. Kraft (2000) 23 Cal.4th 978, 1053 [99 Cal.Rptr.2d 1, 5
P.3d 68].)” (People v. Edwards (2013) 57 Cal.4th 658, 715.)
       “A reversal for insufficient evidence ‘is unwarranted unless it appears “that upon
no hypothesis whatever is there sufficient substantial evidence to support”’ the jury’s
verdict. [Citation.]” (People v. Zamudio (2008) 43 Cal.4th 327, 357.) In determining
whether substantial evidence supports a conviction, “we do not reweigh the evidence,
resolve conflicts in the evidence, draw inferences contrary to the verdict, or reevaluate
the credibility of witnesses.” (People v. Little (2004) 115 Cal.App.4th 766, 771, citing
People v. Jones (1990) 51 Cal.3d 294, 314.) We review a claim that insufficient
evidence supports an enhancement using the same standard that we apply to a conviction.
(People v. Wilson (2008) 44 Cal.4th 758, 806.)


              2.     Analysis
       Defendant argues that there was not substantial evidence in support of his
conviction because he “was never identified” as the man who robbed Truong. Although

                                             5
Truong did not identify defendant as the person who robbed him, two days after the
incident, Officer Lopez searched defendant and found on him a wallet containing a check
made out to Truong; the same check which had been in Truong’s wallet prior to handing
it to the man who robbed him. Defendant’s finger and palm prints were also found on the
items in Truong’s store, including two boxes that were not opened until the man who
robbed Truong appeared in Truong’s store. The jury reasonably could find that defendant
was the person who robbed Truong.
       Defendant also argues that there was no evidence that the man who robbed Truong
used a gun, other than the testimony of Truong that a gun was used during the robbery.
However, “The testimony of one witness is sufficient to prove any fact. (Evid. Code, §
411.)” (People v. Miranda (2011) 199 Cal.App.4th 1403, 1418.) Truong not only
repeatedly testified that a gun was used during the robbery, when he called 911
immediately after the incident, he reported it to the police. There was substantial
evidence in support of defendant’s conviction.


       B.     Ineffective Assistance of Counsel
       Defendant contends that his trial counsel provided ineffective assistance of
counsel, but he does not state what counsel did or did not do that constituted ineffective
assistance of counsel, other than to state, “There was never any gun used. [Truong’s]
story changed lots of time [sic] from pretrial and another argument would be Ineffective
[sic] counsel.”
       Defendant does not state when or in what regard Truong’s “story” changed “from
pretrial.” “‘Generally, a conviction will not be reversed based on a claim of ineffective
assistance of counsel unless the defendant establishes both of the following: (1) that
counsel’s representation fell below an objective standard of reasonableness; and (2) that
there is a reasonable probability that, but for counsel’s unprofessional errors, a
determination more favorable to defendant would have resulted. [Citations.]’” (People
v. Foster (2003) 111 Cal.App.4th 379, 383.) If the defendant fails to make a sufficient



                                              6
showing either of deficient performance or prejudice, the ineffective assistance claim
fails. (Ibid.)
        Assuming defendant contends Truong’s trial testimony that a gun was used in the
robbery differed from his preliminary hearing testimony, and his counsel should have
impeached Truong with his inconsistent testimony, this contention is without merit.
Consistent with his trial testimony, Truong repeatedly testified during the preliminary
hearing that a gun was used the robbery. Defendant’s trial counsel did not provide
defendant with ineffective assistance of counsel.
        “When a claim of ineffective assistance is made on direct appeal, and the record
does not show the reason for counsel’s challenged actions or omissions, the conviction
must be affirmed unless there could be no satisfactory explanation. [Citation.]” (People
v. Anderson (2001) 25 Cal.4th 543, 569.) “A claim of ineffective assistance in such a
case is more appropriately decided in a habeas corpus proceeding.” (People v. Mendoza
Tello (1997) 15 Cal.4th 264, 266-267.) Even if defendant’s counsel could have
impeached Truong with inconsistent testimony, the record on appeal does not reveal why
counsel did not do so. Accordingly, any claim of ineffective assistance with respect to
the claimed deficiencies is better suited to a petition for writ of habeas corpus. (People v.
Anderson, supra, 25 Cal.4th at p. 598; People v. Mendoza Tello, supra, 15 Cal.4th at p.
267.)


        C.       Review
        In addition to reviewing and addressing the matters raised in defendant’s letter
brief, we have made an independent examination of the entire record to determine if there
are any other arguable issues on appeal. Based on that review, we have determined that
there are no other arguable issues on appeal. We are therefore satisfied that defendant’s
counsel has fully complied with his responsibilities under People v. Wende, supra, 25
Cal.3d 436.




                                              7
                               DISPOSITION


     We affirm the judgment.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                        MOSK, J.



We concur:



             TURNER, P. J.



             KRIEGLER, J.




                                    8